Name: 90/238/Euratom, ECSC, EEC: Decision of the Council and the Representatives of the Governments of the Member States meeting within the Council, on 17 May 1990 adopting a 1990 to 1994 action plan in the context of the "Europe against Cancer" programme
 Type: Decision
 Subject Matter: teaching;  management;  health
 Date Published: 1990-05-30

 Avis juridique important|41990D023890/238/Euratom, ECSC, EEC: Decision of the Council and the Representatives of the Governments of the Member States meeting within the Council, on 17 May 1990 adopting a 1990 to 1994 action plan in the context of the "Europe against Cancer" programme Official Journal L 137 , 30/05/1990 P. 0031 - 0035*****DECISION OF THE COUNCIL AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL, on 17 May 1990 adopting a 1990 to 1994 action plan in the context of the 'Europe against Cancer' programme (90/238/Euratom, ECSC, EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Treaties establishing the European Communities, Having regard to the draft resolution submitted by the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, at its meetings in June 1985 in Milan and in December 1985 in Luxembourg, the European Council underlined the advantages of launching a European programme against cancer; Whereas, at its meeting in December 1986 in London, the European Council decided that 1989 should be designated 'European Cancer Information Year' and specified that the aim would be to develop a sustained and concerted information campaign in all the Member States on the prevention, early screening and treatment of cancer; Whereas the Council and the representatives of the Governments of the Member States, meeting within the Council, adopted on 7 July 1986 a resolution on a programme of action of the European Communities against cancer (3) which is concerned principally with cancer prevention; Whereas the Council and the representatives of the Governments of the Member States, meeting within the Council, adopted on 21 June 1988 Decision 88/351/EEC on a 1988 to 1989 action plan for an information and public awareness campaign in the context of the 'Europe against Cancer' programme (4); Whereas various Community measures to prevent cancers arising from exposure to ionizing radiation or to chemical carcinogens are already being implemented under the Treaties establishing the European Economic Community and the European Atomic Energy Community; Whereas measures to reduce the risk of cancer from exposure to carcinogens are included in a number of existing Community programmes on the environment, worker protection, consumer protection, nutrition, agriculture and the internal market; Whereas the right to health is a natural right and every European citizen has the right to the most appropriate treatment, regardless of social position; Whereas the purpose of this action plan is to increase knowledge of the causes of cancer and the possible means of preventing and treating it; Whereas occupational cancers account for 4 % of all cancers and cause 30 000 deaths per year; Whereas, by ensuring wider dissemination of knowledge of the causes, prevention, screening and treatment of cancer, as well as an improvement in the comparability of information about those matters, in particular concerning the nature and degree of risk of cancer arising from exposure to given substances or processes, the programme will contribute to the achievement of Community objectives while contributing to the overall reduction of risks of cancer; Whereas it is advisable to promote the dissemination and the implementation of recommendations on the oncology content of training programmes which were approved in 1988 by the three advisory committees on the training of members of the health professions; Whereas recognition must be given to the crucial role of members of the health professions and whereas theoretical and practical training for all professions and individuals involved in the prevention of cancer and the treatment of cancer sufferers must be encouraged in accordance with the conclusions of the European Organization for Research on Treatment of Cancer; Whereas it is the view of the World Health Organization that palliative care can provide extremely valuable support both for patients for whom all treatment has failed and for their families; whereas such care should therefore be given recognition and assistance; Whereas it is advisable to support training actions in respect of cancer for members of the health professions of one Member State in centres of excellence in another Member State; Whereas encouragement should be given to information campaigns, in schools as well as elsewhere, on cancer and its prevention; Whereas duplication of effort should be avoided by the promotion of exchanges of experience and by the joint development of basic information modules for the public, for health education and for training members of the health professions; Whereas efforts should be made to achieve advances in treatment through controlled clinical tests; Whereas public health policy as such, except in cases where the Treaties provide otherwise, is the responsibility of Member States but whereas promoting cooperation and the coordination of national activities as well as the stimulation of Community activities in this field makes a valuable contribution to the fight against cancer; Whereas it is advisable to continue and strengthen, from 1990 to 1994, the action undertaken between 1987 and 1989 in the fields of prevention, information and health education, and training of members of the health professions, HAVE DECIDED AS FOLLOWS: Article 1 1. The Commission shall implement the 1990 to 1994 action plan set out in the Annex in close coordination with the competent authorities of the Member States. 2. The Commission shall be assisted by an advisory committee consisting of representatives of the Member States and chaired by the Commission representative. The duties of the committee shall be: - to examine projects and measures involving cofinancing from public funds, - to coordinate at national level projects partly financed by non-governmental organizations. 3. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 4. Furthermore, the Commission will involve the high-level Committee of Cancer Experts and the private bodies active in the fight against cancer closely in implementing the action plan. It will cooperate with both the World Health Organization and the International Agency for Research on Cancer. 5. The Commission will regularly publish technical information on the progress of the action plan and on potential Community financing in the various fields of action. Article 2 1. The Community contribution estimated necessary for implementing the 1990 to 1994 action plan is ECU 50 million. 2. The Council and the Ministers for Health, meeting within the Council, will review this total amount in the light of the evaluation report referred to in Article 3 (2), with the possibility of increasing it to a total amount of ECU 55 million, if necessary, from 1 January 1993. Article 3 1. The Commission will continously assess the action undertaken. 2. The Council and the Ministers of Health will carry out a scientific evaluation of the effectiveness of the action undertaken. To this end the Commission will submit a report on the subject during the second half of 1992. 3. The Commission will keep the European Parliament, the Council and the Economic and Social Committee regularly informed of progress. 4. The Commission is also requested to encourage every kind of exchange with third countries in connection with the activities set out in the Annex. Done at Brussels, 17 May 1990. For the Council The President R. O'HANLON (1) OJ No C 96, 17. 4. 1990. (2) OJ No C 329, 30. 12. 1989, p. 60. (3) OJ No C 184, 23. 7. 1986, p. 19. (4) OJ No L 160, 28. 6. 1988, p. 52. ANNEX MEASURES TO BE IMPLEMENTED IN THE PERIOD 1990 TO 1994 I. CANCER PREVENTION (including screening) In addition to the legislative action under way: A. Prevention of tobacco consumption - Stimulation of projects of European interest concerning the prevention of nicotine addiction, especially amongst such target groups as young people, women, teachers and members of the health professions. - Stimulation of pilot projects to teach methods of breaking nicotine addiction to members of the health professions and to teachers. - Stimulation of innovative information campaigns to prevent the use of tobacco among the general public and in the workplace. - Financing of a study on the possibilities for putting tobacco-growing areas to other uses. B. Diet and cancer (including alcohol) - Stimulation of studies into eating habits and cancer in close conjunction with the Community medical research programme (meta-analyses, case studies, prospective studies, intervention studies on 'anti-promoting' agents). - Drafting and publication of guidelines on nutrition aimed at improving cancer prevention. C. Campaign against carcinogenic agents - Continuation of all Community action concerning protection against ionizing radiation. - Support for comparative studies of European interest aimed at improving protection against ultraviolet radiation. - Support for European studies on the possible carcinogenic risks of certain chemicals. - Continuation of the classification and labelling, at European level, of carcinogens and continuation of the information campaign by means of specialized annual publications. D. Systematic screening and early diagnosis - Continuation of comparative studies to improve the organization of cancer screening programmes. - Extension and monitoring of the European network of breast cancer screening pilot programmes to help the Member States determine a general screening policy. - Evaluation of existing cervical cancer screening programmes and setting up of a European network of regional or local pilot programmes. - Continuation of evaluation studies on screening programmes for colorectal cancer and possible setting up of a European network. - Promotion of studies of European interest on the effectiveness and feasibility of early screening for other cancers. - Promotion of, and support for, screening programmes where the results of exploratory studies have proved positive, in close coordination with the AIM and RACE programmes. E. Cancer registers and similar measures - Support for exchanges of experience in establishing cancer registers in the Community and for setting up a European network in cooperation with the International Agency for Research on Cancer and in close coordination with the AIM and RACE programmes. F. Other aspects 1. Evaluation of the operation of the various bone marrow banks. 2. Feasibility study on cooperation between such banks and, if appropriate, support for existing European cooperation. 3. Exchanging experience regarding the quality control of care given. 4. Establishing an up-to-date list of treatments recognized as worthwhile by the international scientific community. II. HEALTH INFORMATION AND EDUCATION A. Information of the public - Possible updating of the European Code against Cancer. - Repeat of European compaigns of cancer information, if possible during the second week of October. Encouraging, within this context, private and public television stations to run spots free of charge on the subject of the fight against cancer. - Production of European information modules on the prevention, screening and treatment of cancers, adaptable to national requirements - Publicizing of the European Code among the general public by the partners in the action plan. - Support for innovative information compaigns on cancer prevention among targeted groups. - Informing workers, and migrant workers in particular, under existing Community Directives, of the fight against job-related cancers. B. Health education and cancer - Support for efforts to inform and increase the awareness of schoolteachers of the European Code against Cancer. - Dissemination of European teaching material for health education. - Promotion of pilot projects to promote awareness of the European Code among young people. - Encouragement at school of a change in dietary habits and, in particular, encouragement of the consumption of fruit and vegetables during break and at mealtimes. III. TRAINING OF THE HEALTH PROFESSIONS - Support for the organization of national or regional meetings to promote the 1989 European recommendations on the cancerology content of basic training programmes for members of the health professions. - Support for setting up three European pilot networks of medical schools, nursing colleges and dental schools implementing the recommendations on training in cancer formulated in 1988 by the three European advisory committees on the training of the health professions. - Promotion of cancerology training projects. - Support for the mobility of the health professions between Member States in order to improve their specialized training in cancerology. - Collection and exchange of teaching material of European interest for the training of members of the health professions. - Exchange of experience and support for the organization of European seminars on the continuing education of members of the health professions. - Exchange of experience between Member States in the area of pain-relieving treatments, palliative and continuing care and the role of the health professions. IV. RESEARCH AND CANCER - Contribution towards the preparation of a Fifth European Medical and Health Research Coordination Programme and a Sixth ECSC Medical Research Programme.